Citation Nr: 0420060	
Decision Date: 07/23/04    Archive Date: 08/04/04

DOCKET NO.  03-15 439	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Basic eligibility for nonservice-connected death pension 
benefits.

2.  Entitlement to accrued benefits. 


REPRESENTATION

Appellant represented by:	


ATTORNEY FOR THE BOARD

L. Spear Ethridge, Counsel


INTRODUCTION

The appellant has brought this claim as the widow of a 
deceased individual who had recognized guerilla service from 
December 1, 1943 to September 5, 1945 and Regular Philippine 
Army service from September 6, 1945 to September 30, 1945.  
He died in April 1993.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a September 2001 determination of the Department 
of Veteran's Affairs (VA) Regional Office (RO) in Manila, 
Philippines.  

This case was remanded in February 2004 for further review by 
the RO pursuant to 38 C.F.R. § 19.31 (2003).  The RO reviewed 
the additional evidence and issued supplemental statements of 
the case in March and May 2004.  See Stegall v. West, 11 Vet. 
App. 268 (1998).  Added to the record thereafter were two 
statements from the appellant's son, that were cumulative in 
nature.  In June 2004, the appellant requested in writing 
that the appeal be certified to the Board without further 
delay.


FINDINGS OF FACT

1.  The service department has certified that the veteran had 
recognized guerrilla service and Regular Philippine Army 
service from December 1943 to September 1945.  

2.  The appellant's claim for accrued benefits was not filed 
within one year of the veteran's death; the veteran did not 
have a claim pending at the time of his death.



CONCLUSIONS OF LAW

1.  Basic eligibility to VA nonservice-connected death 
pension benefits has not been established.  38 U.S.C.A. 
§§ 107, 1521, 1541 (West 2002); 38 C.F.R. §§ 3.1, 3.2, 3.3, 
3.6, 3.40, 3.41 (2004).

2.  The appellant's claim for entitlement to accrued benefits 
is without legal merit.  38 U.S.C.A. § 5121 (West 2002); 38 
C.F.R. § 3.1000 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to notify and assist

The United States Court of Appeals for Veterans Claims has 
held that the Veterans Claims Assistance Act of 2000 (VCAA) 
is not applicable to matters in which the law, and not the 
evidence, is dispositive.  See Mason v. Principi, 16 Vet. 
App. 129, 132 (2002) (service during the Iranian hostage 
crisis is not a "period of war" for purposes of entitlement 
to non-service-connected pension benefits); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001)(case involved application 
of 38 U.S.C.A. § 101(3) to determine whether the appellant 
was entitled to recognition as the surviving spouse of a 
veteran); see also VAOPGCPREC 5-2004.  As discussed below, 
the appellant's claims are without legal merit; thus, the 
VCAA is not applicable.  


Nonservice-connected death pension benefits

The surviving spouse of a veteran is entitled to receive VA 
improved nonservice-connected death pension benefits if the 
veteran had qualifying service under 38 U.S.C.A. § 1521(j) 
(West 2002).  The term veteran means a person who served in 
the active military, naval, or air service, and who was 
discharged or released there from under conditions other than 
dishonorable.  See 38 U.S.C.A. § 101(2) (West 2002); see also 
38 C.F.R. § 3.1(d) (2004).

Service before July 1, 1946, in the organized military forces 
of the Government of the Commonwealth of the Philippines, 
including organized guerilla forces under commanders 
appointed, designated, or subsequently recognized by the 
Commander in Chief, Southwest Pacific Area, or other 
competent authority in the Army of the United States, shall 
not be deemed to have been active military, naval, or air 
service for the purposes of any law of the United States 
conferring rights, privileges, or benefits upon any person by 
reason of the service of such person or the service of any 
other person in the Armed Forces, except benefits under 
contracts of National Service Life Insurance entered into 
before February 18, 1946; chapter 10 of title 37; and 
chapters 11 and 13 of this title.  See 38 U.S.C.A. § 107(a) 
(West 2002).

The veteran served as a recognized guerilla from December 1, 
1943 to September 5, 1945, and in the Regular Philippine Army 
from September 6, 1945 to September 30, 1945.  Thus, under 
Section 107(a), he shall not be deemed to have had active 
military, naval, or air service for purposes of Title 38, 
Section 1541.  See 38 U.S.C.A. § 107(a).

Consequently, there is no legal basis on which the 
appellant's claim for nonservice-connected death pension 
benefits can be based.  The veteran did not have qualifying 
service under Section 1541.  As the law, and not the 
evidence, is dispositive, the appeal is denied due to the 
absence of legal merit.  See Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).  The Board is bound by 38 U.S.C.A. § 107(a), 
and therefore has no choice but to deny the appellant's death 
pension claim.  See 38 U.S.C.A. §§ 501(a), 7104(c) (West 
2002); 38 C.F.R. § 19.5 (2004).  



Accrued benefits

Periodic monetary benefits to which a veteran was entitled at 
death under existing ratings or decisions, or those based on 
evidence in the file at the date of death and due and unpaid 
for a period not to exceed two years, shall, upon the death 
of such veteran, be paid to the veteran's spouse.  See 38 
U.S.C.A. § 5121 (West 2002); 38 C.F.R. § 3.1000 (2004); see 
also Bonny v. Principi, 16 Vet. App. 504 (2002); Veterans 
Benefits Act of 2003, P.L. 108- __ , Section 104 (H.R. 2297, 
December 16, 2003).  Applications for accrued benefits must 
be filed within one year after the date of death.  Id.

The evidence shows the veteran died in April 1993, and that 
the appellant's accrued benefits claim was received in 
February 2001.  There is no evidence indicating she submitted 
a claim within one year of the veteran's death.  The record 
shows that she originated her claim for dependency and 
compensation benefits, inclusive of the accrued benefits 
claim, in February 2001.  Furthermore, the veteran did not 
have a pending claim with VA when he died.  Therefore, the 
threshold legal criteria for establishing entitlement to 
accrued benefits are not met, and the appeal must be denied 
because of the absence of legal merit.  See 38 U.S.C.A. 
§ 5121; 38 C.F.R. § 3.1000(c).





ORDER

Basic eligibility for nonservice-connected VA death pension 
benefits is denied.  

The appeal for accrued benefits is denied.


	                        
____________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



